DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 4/21/2022 have been entered.
2. Claims 1, 2 and 5-8 have been amended.
3. Claims 3, 4 and 9-30 have been cancelled.
4. Claims 31-64 are new.
5. The ODP rejection is withdrawn in view Applicant filing a TD.
6. The 101 rejection is withdrawn over claims 1, 2 and 6-8 in view of Applicants arguments and amendments to claim 1.
7. In view of Applicants amendments to claims 1 and 8, the 102(a)(1) rejection is withdrawn. However, Applicant’s amendment to claim 8 would necessitate a new 103 rejection as set forth below.
8. Claims 1, 2, 5-8 and 31-64 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8 and 31-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear. The claim is drawn to a stem cell, which will have modulated expression of MHC I/II antigens relative to a wild-type stem cell and increased expression of a tolerogenic factor relative to a wild-type stem cell. 
However, it is not clear what the metes and bound are of the claimed stem cell. Specifically, the claims encompass a mesenchymal stem cell in line 1 and a hematopoietic wild-type stem cell in line 3. Claims 49-56 recite the stem cell is an embryonic or pluripotent stem cell, however it is not clear if this is referring to the stem cell in line 1, the wild-type stem cell in lines 3 and 4 or both stem cells. Since the claims do not recite that the wild-type stem cell is the same species as the stem cell in line 1, it is no clear what species of stem cell is encompassed by the claims since any species can be encompassed as currently written.

Claims 1 and 8 are unclear. Claims 1 and 8 have been amended to recite that the “tolerogenic factors are inserted into a safe harbor locus of at least one allele of the cell”, however it is not clear how a tolerogenic factor, which is protein can be inserted into a locus, which is nucleic acid. 
The specification teaches that this is demonstrated in Figs. 11A-C, and importantly recites that the tolerogenic factors “can be expressed from a safe harbor locus” (see pg. 10 and description of Figs. 11A-C. However, this “expression” language is not recited in the claims with respect to the safe harbor locus and the instant claims thus encompass a protein (i.e. CD47) being inserted into a nucleic acid sequence (a locus). It should be noted that while peptide nucleic acids (PNAs) are known in the art, these are not contemplated by the instant specification. 
To overcome this rejection is its suggested to use the language from the specification and recite, for example, “wherein a nucleic acid encoding the one or more tolerogenic factors is inserted into a safe harbor locus of at least one allele of the cell”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 57-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell D. (WO 2013/158292 A1, published 10/24/2013) in view of Sadelain et al. (2012, Nature Reviews Cancer, Vol. 12, pgs. 51-58).
	Regarding claims 8 and 57, Russell teaches a stem cell deficient in expression of MHC-I and MHC-II antigens relative to a wild-type stem cell and that the stem cell can express HLA-G (parags. 14, 30, 43 and 82).
	Regarding claims 58-60 and 62, Russell teaches that the stem cell will comprise disrupting all copies the β2M gene resulting in no expression of B2M (parags. 30 and 45).
	Regarding claim 61, Russell teaches that insertions and deletions can be introduced into β2M (parags. 29 and 45).
	Regarding claims 63 and 64, Russell teaches that the stem cell can be an embryonic stem cell or an iPS cell (parag. 58).
	Russell does not teach:
	(i) a tolerogenic factor inserted into a safe harbor locus of at least one allele of the cell.

	(i) Regarding the safe harbor locus, Sadelain et al. teaches “Interactions between newly integrated DNA and the host genome limit the reliability and safety of transgene integration for therapeutic cell engineering and other applications. Although targeted gene delivery has made considerable progress, the question of where to insert foreign sequences in the human genome to maximize safety and efficacy has received little attention. In this Opinion article, we discuss ‘genomic safe harbours’ - chromosomal locations where therapeutic transgenes can integrate and function in a predictable manner without perturbing endogenous gene activity and promoting cancer.” (Abstract).
	Sadelain continues to teach that that the safe harbor locus can be in an allele of the cell such as the AAVS1 locus (pg. 54 col. 1).
	
	Thus at the time of filing it would have been prima facie obvious to combine the teachings of Russell regarding a human stem cell that does not expression HLA-A, B and C and expresses a tolerogenic factor with the teachings of Sadelain regarding using a safe harbor locus for safely insert a nucleic acid sequence to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Sadelain teaches that genomic safe harbors provide the ability to integrate therapeutic transgenes which preserve function in a predictable manner without perturbing endogenous gene activity and promoting cancer. Thus inserting a transgene encoding, for example, CD47 into a safe harbor provides the advantage of preserving the function of the CD47 tolerogenic protein without perturbing endogenous genes present in the stem cell.
	There would have been a reasonable expectation of success that the stem cell of Russell could comprise a safe harbor locus, since Sadelain teaches that a variety of safe harbors exist in human cells such as AAVS1.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632